DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
3.	Claims 1, 3-8, 10-20 are pending. Claims 1, 3-8, 10-20 are under examination on the merits. Claim 1 is  amended. Claims 2, 9 are  previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 3-8, 10-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims  1, 3-8, 10-20 are rejected under 35 U.S.C. 103(a)(2) as being unpatentable over 
Jun et al. (US Pub. No. 2017/0183565 A1; hereinafter “Jun”) as in view of Wang et al. (KR 20170019277 A, machine translation, hereinafter “Wang”).

Regarding claims 1,3: Jun teaches a photoresist resin composition (Page 21, [0364]), comprising: a plurality of quantum dots, a photopolymerizable monomer, a photopolymerization initiator, a scatterer, a binder resin, and a solvent (Page 22, [0365]), wherein an amount of the scatterer is 15 wt% which encompasses a range of about 2 parts to about 20 parts by weight based on 100 parts by weight of a total amount of the photoresist resin composition (Page 22, [0365]), wherein the quantum dot has an amount in a range of about 1 wt % to about 40 wt %, and the light scatter greater than or equal to about 5 wt % (Page 16, [0278]) which encompasses the quantum dots and the light scatter at a weight ratio in a range of about 1:1 to about 10:1 (Page 16, [0278]). Jun does not expressly teach the scatterer comprises a plurality of inorganic particles having different particle diameters from each other, wherein the plurality of the inorganic particles each have a particle diameter of greater than about 20 nm and less than about 2 µm, wherein the first diameter of the first inorganic particles is greater than about 100 nm and less than about 2 µm and the second diameter of the second inorganic particles is greater than about 20 nm and less than about 300 nm, and  wherein the plurality of the inorganic particles each have a refractive index of greater than 1.5.
	However, Wang teaches the self-luminous photoresist resin composition (Page 5/32, [0001]), comprising A) quantum dots, (B) scattering particles, (C) photopolymerizable compound, (D) photopolymerization initiator, (E) alkali-soluble resin, and (F) a solvent  (Page 7/32, [0015]), wherein an amount of the scatterer is in a range of about 5 parts by weight based on 100 parts by weight of a total amount of the resin composition (Page 22/32, Table 1, Example 1), the scatterer comprises a plurality of inorganic particles, the plurality of inorganic particles comprises first inorganic particles having a first diameter and second inorganic particles having a second diameter less than the first diameter, the plurality of the inorganic particles each have a particle diameter of greater than about 20 nm and less than about 2 um, the first diameter of the first inorganic particles is E-4 TiO2 of 130 nm (i.e., PT-401L), and the second diameter of the second inorganic particles is 30 nm E-1 TiO2 of 30 nm (i.e., TTO-55) 


    PNG
    media_image1.png
    340
    703
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    140
    662
    media_image2.png
    Greyscale

		In an analogous art of a photoresist resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light scatterer by Jun, so as to include the light scatterer 

Regarding claim 4: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the scatterer comprises TiO2 (Page 21, [0364]).

	Regarding claims 5-6: Jun discloses the photoresist resin composition (Page 21, [0364]),

wherein the core comprises InZnP (Page 19, [0323]) , and the shell comprises ZnSeS (Page 19, [0324]) as core-shell quantum dot (Page 21, Table 1). 


	Regarding claim 7: Jun discloses the photoresist resin composition (Page 21, [0364]),

wherein the core comprises InZnP (Page 19, [0323]), wherein the core diameter is 2.2 nm (Page 19, [0329]), and the shell comprises ZnSeS (Page 19, [0324]), wherein the shell diameter is 1.7 nm (Page 19, [0331]), as core-shell quantum dot (Page 21, Table 1), wherein the core-shell diameter is 5.6 nm (Page 19, [0330]).

Regarding claim 8: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the quantum dot has an amount in a range of about 20 parts to about 60 parts by 

	Regarding claim 10: Jun teaches the photoresist resin composition (Page 21, [0364]),

wherein the photopolymerizable monomer comprises dipentaerythritol hexaacrylate ((Page 21, [0364]),


    PNG
    media_image3.png
    123
    257
    media_image3.png
    Greyscale

	Regarding claim 11: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the photopolymerization initiator comprises an oxime-based compound (Page 21, [0364]). 

	Regarding claim 12: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the binder resin comprises at least one resin selected from the group consisting of an epoxy resin (Page 12, [0290]) and an acrylic resin (Page 9, [0166]-[0167]; Page 10, [0173]; Page 21, [0363]; Page 22, [0365]). 

	Regarding claim 13: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the solvent comprises at least one compound selected from the group consisting of ethylene glycol monoethyl ether, ethyl cellosolve acetate, 2-hydroxyethyl propionate, diethylene glycol monomethyl, propylene glycol  monomethyl ether acetate, and propylene glycol propyl ether acetate (Page 17, [0290]; Page 21, [0363]; Page 22, [0364]). 

Regarding claim 14: Jun teaches a film prepared by performing heat treatment on the photoresist resin composition (Page 22, [0366], Fig. 18).  

	Regarding claim 15: Jun teaches a color conversion element comprising the film (Page 22, [0367]; Page 22, Table 3).
	
	Regarding claim 16: Jun teaches an electronic apparatus comprising the color conversion element and a display apparatus (Page 3, [0063]-[0064], Figs 4-6; Page 18, [0307]).  

	Regarding claim 17: Jun teaches an electronic apparatus, wherein the display apparatus comprises a liquid crystal display apparatus, an organic light-emitting apparatus, or an inorganic light-emitting apparatus (Page 18, [0308]). 

	Regarding claim 18: Jun teaches an electronic apparatus, wherein the display apparatus comprises the liquid crystal display apparatus, and the liquid crystal display apparatus comprises a light source  configured to emit blue light (Page 18, [0309]-[0310]).

	Regarding claim 19: Jun teaches an electronic apparatus, wherein the display apparatus comprises the organic light-emitting apparatus, which comprises an organic light-emitting device, and wherein the organic light-emitting device comprises a light-emitting layer comprising an organic compound configured to emit blue light (Page 18, [0307]; Page 18, [0310]).

	Regarding claim 20: Jun teaches an electronic apparatus, wherein the display apparatus comprises the inorganic light-emitting apparatus, which comprises an inorganic light-emitting device, and wherein the inorganic light-emitting device comprises a light-emitting layer 

Response to Arguments
8.	Applicant’s arguments with respect to claims 1, 3-8, 10-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
10/15/2021